DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending. Claims 1, 8, and 13 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In Fig. 2, the reference number ‘40’ is not depicted. This reference number is used in the specification at page 4, lines 19-23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 4, line 12 there is a typographical error, ‘user-suppled’ should be “user-supplied”.  
Appropriate correction is required.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  claim 2 recites ‘includes storing, in the memory state, vectors for a plurality of voxels, the state vectors’. This is understood to be a misplaced comma and the claim should read “includes storing, in the memory, state vectors for a plurality of voxels, the state vectors”. Claim 9 recites a similar limitation with the same issue. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "wherein the surface operations" in line 1. There is insufficient antecedent basis for this limitation in the claim. This lack of antecedent basis renders the claim unclear. The recitation in claim 6, which is similar but the same as that in claim 4, refers to the fourth limitation of claim 1 with proper antecedent support. However, this correct reference to the claim 1 limitation renders the recitation in claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US Patent Application Publication No. 2017/0109464 (hereinafter Chen) in view of Morgan, et al., “A Parametric Investigation of Oblique Shockwave/Turbulent Boundary Layer Interaction Using LES,” 41st AIA A Fluid Dynamics Conference and Exhibit, pp. 1-19 (2011) (hereinafter Morgan).

Claim 1. A computer-implemented method for simulating a physical process comprising the steps of (Chen, Abstract “A computer-implemented method for simulating fluid flow using a lattice Boltzmann (LB) approach”):
storing in a memory a momentum state for locations in a simulation space (Chen, [0015] “Simulating activity of the fluid in the volume can include performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states”; [0022] “a computer program product tangibly embodied in a computer readable medium can include instructions that, when executed, simulate a physical process fluid flow that includes a laminar to turbulent boundary layer transition. The computer program product can be configured to cause a computer to perform” the method that includes [0070] “the simulation space is generated using a computer-aided-design (CAD) program.”; see also Molvig et al. , US Patent No. 5,910,902 incorporated by reference in Chen [0156], “the invention features storing in a memory” the vectors for interaction operations to model different momentum states (see Column 3 lines 42-50).);
storing in the memory a representation of at least one surface (Chen, Figs. 5A and 5B surface S represented; [0080] “a surface S (FIG. 3A) is represented in the simulation space (FIG. 
performing interaction operations on different momentum states for at least some of the locations (Chen, Fig. 3 step 318 collision stage; [0015] “performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0036] “The collision term C represents interactions of particles of various velocities and locations.”; [0059] “At that point, the "collision factor," i.e., the effect of nearby pockets of fluid on the starting pocket of fluid, is calculated.”; [0060] “The particular form of the collision operator used here is due to Bhatnagar, Gross and Krook (BGK). It forces the distribution function to go to the prescribed values given by the second equation, which is the "equilibrium" form.”; [0091] “a collision stage (step 318) simulates the interaction of particles within each voxel.”; [0094] “The other two boundary conditions are related to the net momentum of particles interacting with a facet.” EN: collisions are interaction operations of the momentum of the particles at locations.);
performing surface interaction operations which model interactions between the surface and a location near the surface (Chen, Fig. 14 showing wall-shear stress modeling; [0158] “One method for calculating the wall shear stress may include inferring the wall shear stress from its relationship with the near-wall fluid velocity”; [0158] “One method for calculating the wall shear stress may include inferring the wall shear stress from its relationship 
performing move operations on the locations to reflect movement of elements to new locations (Chen, Fig. 3 310 314 move operations; [0015] “the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0029] “simulated so as to model movement of elements within the volume, the simulation being based in part on the selected results for the multiple elements.”; [0091] “During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets.”).
Chen does not explicitly disclose modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction.
Morgan teaches modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction (Morgan, Figure 1 showing non-parallel modeling of the shear layer; p.3 paragraph 2 “the interaction length is proportional to the impinging shock strength when scaled by incoming boundary layer thickness and wall-shear stress… The present work seeks to illuminate the physics of OSTBLI [oblique shock wave impinging on a turbulent boundary layer] as well as modeling errors that may be introduced with LES by simulating a large number of cases at varying grid resolutions, domain sizes, Reynolds numbers, and wedge angles.” EN: the oblique (i.e., not parallel) modeling of the wall shear stress for boundary layer flow.).


Claim 2. Modified Chen discloses the method of claim 1, wherein storing in the memory the momentum state includes storing, in the memory state, vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel (Chen, see for example Figs. 6 and 7 showing a plurality of voxels; [0078] “Each voxel (i.e., each lattice site) is represented by a state vector f(x). The state vector completely defines the status of the voxel and includes 39 entries. The 39 entries correspond to the one energy zero state, 6 energy one states, 8 energy three states, 6 energy four states, 12 energy eight states and 6 energy nine states.” EN: The state vector defines multiple voxels with multiple entries indicating various energy (i.e., momentum) states.).

wherein performing interaction operations on different momentum states for at least some of the locations includes performing interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states (Chen, Fig. 3 310 314 move operations for different locations, see for example Figs. 6 and 7 showing a plurality of voxels; [0015] “Simulating activity of the fluid in the volume can include performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0078] “Each voxel (i.e., each lattice site) is represented by a state vector f(x). The state vector completely defines the status of the voxel and includes 39 entries. The 39 entries correspond to the one energy zero state, 6 energy one states, 8 energy three states, 6 energy four states, 12 energy eight states and 6 energy nine states.” EN: The state vector defines multiple voxels including multiple entries indicating various energy (i.e., momentum) states. Chen also teaches that interaction operations on the state vectors is performed in the simulating processes.).

Claim 4. Modified Chen discloses method of claim 1, wherein the surface operations model interactions between the surface and elements of at least one voxel near the surface (Chen, Figs. 5A, 5B the voxels are shown at and near the surface; [0070] “a simulation space is modeled as a collection of voxels (step 302).”).

wherein the locations are represented as voxels (Chen, [0070] “a simulation space is modeled as a collection of voxels (step 302).”; [0072] “The dimensions of the voxels decrease as the resolution of the lattice increases.”; see [0080] describing voxels used to define surface parameters such as area, location and dynamic properties.).

Claim 7. Modified Chen discloses the method of claim 1. Chen does not explicitly dislcose, wherein performing surface interaction operations include evaluating the boundary layer flow velocity according to two velocity directions.
However, Morgan teaches wherein performing surface interaction operations include evaluating the boundary layer flow velocity according to two velocity directions (Morgan, p.2 paragraph 2 “The adverse pressure gradient due to the shock causes a region of separated flow to form in the boundary layer, and compression waves off the leading edge of this bubble form the reflected shock.”; p.4 paragraph 2 describing oscillations in the gradient that teaches different directions; p. 11 Figure 13 with both streamwise and reverse flow being evaluated that indicates at least two directions).
Chen and Morgan are analogous because they are related to the same field of endeavor of computer simulations of physical processes such as fluid flow and acoustics related to boundary layers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen and Morgan to modify the computer simulation of turbulent flow to include the oblique or non-parallel flows where the flow impacts the wall to be able to predict the flow dynamics. This would benefit the 

Claim 8. Chen discloses a system for simulating a physical process comprises:
one or more processor devices; memory operatively coupled to the one or more processor devices; storage media storing a computer program comprising instructions to cause the system to (Chen, Abstract “A computer-implemented method for simulating fluid flow using a lattice Boltzmann (LB) approach”; [0029] “a system for simulating a physical process fluid flow”; see also Molvig et al. , US Patent No. 5,910,902 incorporated by reference in Chen [0156], “The techniques may be implemented in hardware or software, or a combination of the two. Preferably, the techniques are implemented in computer programs executing on programmable computers that each include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and one or more output devices. Program code is applied to data entered using the input device to perform the functions described and to generate output information.” (see Column 6 lines 18-29).):
store in a memory a momentum state for locations in a simulation space (Chen, [0015] “Simulating activity of the fluid in the volume can include performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states”; [0022] “a computer program product tangibly embodied in a 
store in the memory a representation of at least one surface (Chen, Figs. 5A and 5B surface S represented; [0080] “a surface S (FIG. 3A) is represented in the simulation space (FIG. 5B) as a collection of facets” Examiner’s Note (EN): the surface of interest is represented in the simulation space so that the calculations can be performed.);
perform interaction operations on different momentum states for at least some of the locations (Chen, Fig. 3 step 318 collision stage; [0015] “performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0036] “The collision term C represents interactions of particles of various velocities and locations.”; [0059] “At that point, the "collision factor," i.e., the effect of nearby pockets of fluid on the starting pocket of fluid, is calculated.”; [0060] “The particular form of the collision operator used here is due to Bhatnagar, Gross and Krook (BGK). It forces the distribution function to go to the prescribed values given by the second equation, which is the "equilibrium" form.”; [0091] “a collision stage (step 318) simulates the interaction of particles 
perform surface interaction operations which model interactions between the surface and a location near the surface (Chen, Fig. 3 310 314 move operations; [0015] “the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0029] “simulated so as to model movement of elements within the volume, the simulation being based in part on the selected results for the multiple elements.”; [0091] “During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets.”); and
perform move operations on the locations to reflect movement of elements to new locations (Chen, Fig. 3 310 314 move operations; [0015] “the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0029] “simulated so as to model movement of elements within the volume, the simulation being based in part on the selected results for the multiple elements.”; [0091] “During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets.”).

Morgan teaches modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction (Morgan, Figure 1 showing non-parallel modeling of the shear layer; p.3 paragraph 2 “the interaction length is proportional to the impinging shock strength when scaled by incoming boundary layer thickness and wall-shear stress… The present work seeks to illuminate the physics of OSTBLI [oblique shock wave impinging on a turbulent boundary layer] as well as modeling errors that may be introduced with LES by simulating a large number of cases at varying grid resolutions, domain sizes, Reynolds numbers, and wedge angles.” EN: the oblique (i.e., not parallel) modeling of the wall shear stress for boundary layer flow.).
Chen and Morgan are analogous because they are related to the same field of endeavor of computer simulations of physical processes such as fluid flow and acoustics related to boundary layers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen and Morgan to modify the computer simulation of turbulent flow to include the oblique or non-parallel flows where the flow impacts the wall to be able to predict the flow dynamics. This would benefit the visualization and accuracy of the modeling. One of ordinary skill in the art would have been motivated to make such a combination because the shockwave/turbulent boundary layer interactions need to be considered to more accurately predict the physics involved as taught by Morgan (see p. 1, paragraph 1).


Regarding claim 9, incorporating the rejections of claims 2 and 8, claim 9 is rejected as discussed above for substantially similar rationale.

Regarding claim 10, incorporating the rejections of claims 3, 8 and 9, claim 10 is rejected as discussed above for substantially similar rationale.

Regarding claim 12, incorporating the rejections of claims 7 and 8, claim 12 is rejected as discussed above for substantially similar rationale.

Claim 13. Chen discloses a computer program product for simulating a physical process, the computer program product tangibly stored on a non-transitory computer readable storage medium (Chen, Abstract “A computer-implemented method for simulating fluid flow using a lattice Boltzmann (LB) approach”; [0029] “a system for simulating a physical process fluid flow”; see also Molvig et al. , US Patent No. 5,910,902 incorporated by reference in Chen [0156], “The techniques may be implemented in hardware or software, or a combination of the two. Preferably, the techniques are implemented in computer programs executing on programmable computers that each include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and one or more output devices. Program code is applied to data entered using the input device to perform the functions described and to generate 
store in a memory a momentum state for locations in a simulation space (Chen, [0015] “Simulating activity of the fluid in the volume can include performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states”; [0022] “a computer program product tangibly embodied in a computer readable medium can include instructions that, when executed, simulate a physical process fluid flow that includes a laminar to turbulent boundary layer transition. The computer program product can be configured to cause a computer to perform” the method that includes [0070] “the simulation space is generated using a computer-aided-design (CAD) program.”; see also Molvig et al. , US Patent No. 5,910,902 incorporated by reference in Chen [0156], “the invention features storing in a memory” the vectors for interaction operations to model different momentum states (see Column 3 lines 42-50).);
store in the memory a representation of at least one surface (Chen, Figs. 5A and 5B surface S represented; [0080] “a surface S (FIG. 3A) is represented in the simulation space (FIG. 5B) as a collection of facets” Examiner’s Note (EN): the surface of interest is represented in the simulation space so that the calculations can be performed.);
perform interaction operations on different momentum states for at least some
of the locations (Chen, Fig. 3 step 318 collision stage; [0015] “performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to 
perform surface interaction operations which model interactions between the surface and a location near the surface (Chen, Fig. 3 310 314 move operations; [0015] “the interaction operations modeling interactions between elements of different momentum states according to a model and performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0029] “simulated so as to model movement of elements within the volume, the simulation being based in part on the selected results for the multiple elements.”; [0091] “During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets.”), and
perform move operations on the locations to reflect movement of elements to new locations (Chen, Fig. 3 310 314 move operations; [0015] “the interaction operations modeling interactions between elements of different momentum states according to a model and 
Chen does not explicitly disclose modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction.
Morgan teaches modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction (Morgan, Figure 1 showing non-parallel modeling of the shear layer; p.3 paragraph 2 “the interaction length is proportional to the impinging shock strength when scaled by incoming boundary layer thickness and wall-shear stress… The present work seeks to illuminate the physics of OSTBLI [oblique shock wave impinging on a turbulent boundary layer] as well as modeling errors that may be introduced with LES by simulating a large number of cases at varying grid resolutions, domain sizes, Reynolds numbers, and wedge angles.” EN: the oblique (i.e., not parallel) modeling of the wall shear stress for boundary layer flow.).
Chen and Morgan are analogous because they are related to the same field of endeavor of computer simulations of physical processes such as fluid flow and acoustics related to boundary layers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen and Morgan to modify the computer simulation of turbulent flow to include the oblique or non-parallel flows where the 

Claim 14. Modified Chen teaches the computer program product of claim 13 wherein instructions to store in the memory the momentum state include instructions to: store in the memory state, vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel (Chen, see for example Figs. 6 and 7 showing a plurality of voxels; [0078] “Each voxel (i.e., each lattice site) is represented by a state vector f(x). The state vector completely defines the status of the voxel and includes 39 entries. The 39 entries correspond to the one energy zero state, 6 energy one states, 8 energy three states, 6 energy four states, 12 energy eight states and 6 energy nine states.” EN: The state vector defines multiple voxels with multiple entries indicating various energy (i.e., momentum) states.); and
perform interaction operations on different momentum states for at least some of the locations include instructions to perform interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states (Chen, Fig. 3 310 314 move operations for different locations, see for example Figs. 6 and 7 showing a plurality of voxels; [0015] “Simulating activity of the fluid in the volume can include performing interaction operations on the state vectors, the interaction operations modeling 

Regarding claim 16, incorporating the rejections of claims 7 and 13, claim 16 is rejected as discussed above for substantially similar rationale.

Claims 6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US Patent Application Publication No. 2017/0109464 (hereinafter Chen) in view of Morgan, et al., “A Parametric Investigation of Oblique Shockwave/Turbulent Boundary Layer Interaction Using LES,” 41st AIA A Fluid Dynamics Conference and Exhibit, pp. 1-19 (2011) (hereinafter Morgan) in further view of Rodriguez et al., US Patent Application Publication No. 2013/0246024 (hereinafter Rodriguez).


However, Rodriguez teaches wherein performing surface interaction operations accounts for perpendicular pressure components (Rodriguez, Fig. 2 206 pressure gradient with perpendicular components; [0052] “As explained in more detail below with respect to operations 206 and 212, the pressure gradient vector … is used to determine the primary and secondary diffusion directions. For example, the direction of the pressure gradient … may be used as the first primary direction d1 …. [and] the direction perpendicular to the pressure gradient … may be used as the second primary direction d2.” EN: the pressure gradient includes components in two directions including perpendicular pressure components.).
Chen, Morgan, and Rodriguez are analogous because they are related to the same field of endeavor of computer simulations of physical processes such as fluid flow and acoustics related to boundary layers along a surface. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the modeling system of Chen and Morgan with Rodriguez to modify the computer simulation of turbulent flow to include the perpendicular pressure gradient for the flow. This would tie in with the pressure gradient discussion in Morgan (p. 2 paragraph 2) and would benefit the visualization and accuracy of the modeling. One of ordinary skill in the art would have been motivated to make such a combination because this would provide a more accurate simulation taking into account additional fluid viscosity effects such as the perpendicular pressure gradient as taught by Rodriguez ([0009]).

Regarding claim 11, incorporating the rejections of claims 6 and 8, claim 11 is rejected as discussed above for substantially similar rationale.

Regarding claim 15, incorporating the rejections of claims 6 and 13, claim 15 is rejected as discussed above for substantially similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houston, US Patent Application Publication No. 2009/0171596 related to systems and methods for processing the velocity fields (parallel and not-parallel) around objects.
R.A. Humble, et al., “Experimental Investigation of the Three-Dimensional Structure of a Shock Wave/Turbulent Boundary Layer Interaction,” 16th Australasian Fluid Mechanics Conference, pp. 729-736 (2011) related to modeling boundary layer dynamics by analyzing the interactions between the shockwave and boundary layer.
Christoph van Treek, et al., “Extension of a hybrid thermal LBE scheme for large-eddy simulations of turbulent convective flows,” Computers & Fluids 35, pp. 863-871 (2005) related to utilize the Lattice Boltzmann technique for simulating turbulent flows.
Y. Jodai, et al., “Experimental observation of hairpin auto-generation events in a turbulent boundary layer,” J. Fluid Mech. Vol. 795, pp. 611-633 (2016) related to analysis of the turbulent boundary layer with various flow directions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129